Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  September 11, 2019

The Court of Appeals hereby passes the following order:

A20A0235. DEBORAH BEACHAM v. CHARLES WAYNE BEACHAM.

      Plaintiff Deborah Beacham filed an OCGA § 9-11-60 (d) motion to set aside
prior orders entered in proceedings related to her 2008 divorce and subsequent child
custody, child support, and contempt proceedings. Defendant Charles Beacham
moved to dismiss the § 9-11-60 (d) motion, and the plaintiff moved to strike the
defendant’s motion to dismiss. In a single order, the trial court denied the plaintiff’s
motion to strike and dismissed her § 9-11-60 (d) motion. The plaintiff then filed this
direct appeal. We lack jurisdiction.
      An appeal from a trial court order in a domestic relations case must be initiated
by filing an application for discretionary review where a child custody ruling is not
at issue on appeal. Compare OCGA § 5-6-34 (a) (11), with id. § 5-6-35 (a) (2), (b);
accord Voyles v. Voyles, 301 Ga. 44, 47 (799 SE2d 160) (2017). An appeal from a
trial court order denying relief sought in a § 9-11-60 (d) motion to set aside likewise
must be initiated via an application for discretionary review. See OCGA § 5-6-35 (a)
(8), (b); Jim Ellis Atlanta, Inc. v. Adamson, 283 Ga. App. 116, 116 (640 SE2d 688)
(2006). “Compliance with the discretionary appeals procedure is jurisdictional.”
Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471 SE2d 60) (1996).
      Here, the ruling sought to be appealed denied relief under § 9-11-60 (d) in a
domestic relations case and made no determination as to child custody.                 A
discretionary application therefore was required to initiate this appeal. The plaintiff’s
failure to follow the proper procedure deprives us of jurisdiction over this direct
appeal, which is hereby DISMISSED. See Voyles, 301 Ga. at 47; Jim Ellis Atlanta,
Inc., 283 Ga. App. at 116-117.

                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     09/11/2019
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.